Citation Nr: 1620206	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound.



REPRESENTATION

Veteran represented by:  Cynthia H. Holman, Esq.



ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran had active duty service from October 1987 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2016, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.702(d) (2015).


FINDING OF FACT

The weight of the evidence shows that due to the service-connected schizoaffective disorder and generalized anxiety disorder, the Veteran needs the aid and attendance of another to keep himself ordinarily clean and presentable.


CONCLUSION OF LAW

The criteria for SMC on the need for regular aid and attendance of another person are met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.




Governing law and regulations

The criteria for determining whether special monthly compensation is payable by reason of need of aid and attendance is set forth in 38 C.F.R. § 3.351, which in pertinent part provides:

(b)  Aid and attendance; need.  Need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria set forth in paragraph (c) of this section will be applied in determining whether such need exists.

(c)  Aid and attendance; criteria.  The veteran, spouse, surviving spouse or parent will be considered in need of regular aid and attendance if he or she:

(1)  Is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or

(2)  Is a patient in a nursing home because of mental or physical incapacity; or

(3)  Establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the United States Court of Appeals for Veterans Claims (the Court) has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

In March 2012, the Veteran filed his claim for SMC for aid and attendance based on account of the need for aid and attendance of another person.  His service-connected disabilities are schizoaffective disorder and generalized anxiety disorder, which are rated as 100 percent disabling.

There is conflicting evidence of whether due to the schizoaffective disorder and generalized anxiety disorder, the Veteran needs the aid and attendance of another to keep himself ordinarily clean and presentable.

An April 2012 VA examination for housebound status or permanent need for regular aid and attendance reflects that a VA doctor stated that the Veteran does not need assistance in bathing and tending to other hygiene needs.  The Veteran needed assistance with remembering to take medications, and to prevent taking too much medication.  That doctor, however, added that the Veteran has difficulty remembering activities of daily living and needs support from his landlord.  It was noted that his landlord prepared all meals and provided transportation for the Veteran who leaves his home approximately four to five times per week to go to the American Legion or medical appointments.

A June 2012 VA examination for housebound status or permanent need for regular aid and attendance reflects that a VA doctor stated that the Veteran does not need assistance in bathing and tending to other hygiene needs.  His typical daily routine is to get up at 8:30 and is told to take medications, bathe, eat breakfast, walk some, and watch TV.

In a May 2013 statement, a private psychiatrist noted that the symptoms of schizoaffective disorder can prevent a person from being able to perform activities of daily living.  The psychiatrist described the Veteran's psychiatric symptomatology as being manic (pacing constantly for hours) and depressed (lacks interest/motivation, constant sleeping, and poor appetite).  The doctor stated that the Veteran needed daily help with dressing, brushing his teeth, combing his hair, and bathing.  The doctor reported that the Veteran's aunt has to remind him to do these things and that she lays out clothes for him every day because he forgets or does not care about changing clothes.  

In June 2013, the Veteran's aunt, who he lives with, provided a statement.  She stated that the Veteran needed a lot of care and attention, to include reminders about his daily medications and to take baths.  The Veteran's aunt does all of his cooking and cleaning for he has a fear of using the stove, as he has forgotten to turn off the stove and has burned his clothing.  At other times he forgets to eat and needs reminders.  The Veteran cannot keep track of his doctor's appointments, and his aunt brings him to his medical appointments.  She reminds him about bathing, brushing teeth, shaving, combing his hair, and keeping clean.  His aunt also makes sure his medication is taken right and refilled when he is out.  She makes sure he pays his bills on time and that he does not over extend himself.  She summarized by stating that the Veteran cannot make his own decisions or handle his responsibilities.  She is his Power of Attorney.  

An August 2013 VA examination for housebound status or permanent need for regular aid and attendance reflects that a VA physician stated that the Veteran does need assistance in bathing and tending to other hygiene needs.  The doctor indicated that the Veteran requires prompting and hands-on assistance with hygiene-oriented tasks due to mental-health-associated phobias.  He also needed assistance with medication management and could not leave the house without a chaperone.  

Although two VA examiners stated that the Veteran does not need assistance in bathing and tending to other hygiene needs, the medical evidence indicates that these conclusions appear to be based on whether the Veteran physically capable of bathing and tending to other hygiene needs without the assistance of another person as opposed to whether he is mentally capable of bathing and tending to other hygiene needs without the assistance of another person.  In that regard, the April 2012 VA examiner stated that the Veteran has difficulty remembering activities of daily living and needs support from his aunt.  The private psychiatrist and the Veteran's treating doctor state that the Veteran requires prompting and assistance to bath and tend to other hygiene needs.  Importantly, the evidence indicates that the Veteran needs assistance with medication management so he remembers to take his medications, and takes the proper dose.  He also needed assistance with preparing meals so he does not burn his clothing, and needed a chaperone when leaving his house.  This suggests that he has a mental incapacity that requires care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.  

Put simply, the weight of the evidence shows that due to the service-connected schizoaffective disorder and generalized anxiety disorder, the Veteran needs the aid and attendance of another to keep himself ordinarily clean and presentable, and to protect himself from hazards or dangers incident to his daily environment.  Accordingly, SMC on account of the need for aid and attendance of another person is in order.

As SMC based on aid and attendance is now established, the claim for SMC at the housebound rate is moot because SMC at the aid-and-attendance rate set forth at 38 U.S.C.A. § 1114(l) results in a greater monetary award than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.  In addition, the Veteran is only service-connected for schizoaffective disorder and generalized anxiety disorder, so a higher rate of SMC cannot be awarded on the basis of a disability other than his only service-connected disorder.  See Breniser v. Shinseki, 25 Vet. App. 64, 77 (2011) (holding that a claimant who is in receipt of SMC cannot establish entitlement to a second rate of SMC under section 1114(l) based on the need for aid and attendance-and, hence, a higher rate of SMC under section 1114(o)-unless the claimant's need for aid and attendance arises from a disability other than that for which the claimant is already in receipt of SMC.) 


ORDER

SMC on account of the need for aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


